Hooper, J.,
concurring specially. I think the judgment of affirmance in this case is correct under the principle of law that Kaufman Brothers & Company as transferee of the lease was liable because the leasehold interest was vested in it, and liability to pay rent was a covenant running with the land. Harms v. Entelman, 21 Ga. App. 295 (94 S. E. 276), and cit.; Mallette v. Hillyard, 117 Ga. 423 (43 S. E. 779). The principles of law governing a subtenant and a transferee of the lease are different. See Potts-Thompson Liquor Co. v. Potts, 135 Ga. 451, 457, 458 (69 S. E. 734), and cit.